                         Case 1:19-cv-08344-LJL Document 56 Filed 09/14/20 Page 1 of 1




                                                                   /
                            9/14/2020

   JAMES E. JOHNSON                              THE CITY OF NEW YORK                               CHRISTOPHER G. ARKO
   Corporation Counsel                                                                                        Senior Counsel
                                                LAW DEPARTMENT                                                (212) 356-5044
                                                                                                         (212) 356-3509 (fax)
                                                    100 CHURCH STREET                                     carko@law.nyc.gov
                                                    NEW YORK, NY 10007



                                                                                  September 11, 2020

           By ECF
           U




           Hon. Stewart D. Aaron
           United States Magistrate Judge
           Southern District of New York
           500 Pearl Street
           New York, NY 10007

                            Re:    Sheila Holloway, as Administrator of the Estate of Casey Holloway v. The
                                   City of New York, et al., 19 Civ. 8344 (LJL)(SDA)

           Your Honor:

                          I am a Senior Counsel in the Special Federal Litigation Division of the New York
           City Law Department, attorney for defendant City of New York in this matter. I write pursuant
           to Your Honor’s Individual Rule I(D) to respectfully request an adjournment of the settlement
           conference that is currently scheduled for October 9, 2020 at 10:00 a.m. This is defendant City’s
           second request to adjourn the settlement conference, and a request on behalf of all parties was
           granted on August 18, 2020. This request is made with the consent of all counsel. The reason
           for this request is that I was assigned this case on August 31, 2020 as a transfer from Assistant
           Corporation Counsel Frank DeLuccia, who has since left our office. I have preexisting travel
           plans on October 9, 2020 and thus I am unavailable to attend the settlement conference that day.
           I have conferred with all counsel and plaintiff has requested that, if possible, the conference be
           rescheduled to October 19, 21, 22, or 23.

                            I thank the Court for its time and consideration of this request.

                                                                          Respectfully submitted,

                                                               /s/ Christopher G. Arko
Request GRANTED. The telephonic settlement conference is
adjourned to Monday, October 19, 2020 at 2:00 p.m. SO ORDERED.
Dated: 9/14/2020                                               Christopher G. Arko
                                                               Senior Counsel

           cc:      Sonya Chazin, Esq. (By ECF)
                    Attorney for defendants Allen and Smith

                    Joshua Kelner
                    Attorney for plaintiff
